DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “displaying of the location correction display as at least one of a text and graphic” as recited in claims 5 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: The limitation “the at least one feature” lacks sufficient antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance claims 2 and 9 recite that the processor “obtain[s] the first location information based on the second ultrasound image”. Examiner notes the applicant’s specification appears to provide support for obtaining location information of the probe through a 3D modeling process with respect to a captured image of a hand of a user holding the probe and the examinee (PGPub [0105]), an image comparison using an image captured of the examinee before diagnosis and an image obtained by capturing an image of the probe and the examinee together (PGPub [0106]) , image comparison via a  using LEDs (PGPub [0108]), a reflection sheet and infrared signals (PGPub [0111]). While the examples listed above appear to provide sufficient support for determining the first location based on an optical image from a camera (e.g. image of the probe and examinee, image of the hand and the probe) and hardware on the probe (e.g. LEDs, reflection sheet) there is not sufficient disclosure for the computer implemented step or algorithm for obtaining the first location information based on an ultrasound image nor ultrasound image data. Examiner further notes that while there appears to be support for confirming a relative location of the probe in a 3D ultrasonic image of a target object, this does not appear to correspond with obtaining a first location information indicating a current location of a probe based on an ultrasound image nor ultrasound image data. For these reasons, there is not sufficient disclosure for how the first location information is obtained based on a second ultrasound image which is generated using ultrasound data at a first location, therefore a person having ordinary skill in the art before the effective filing date would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 9, and 13 recite the limitation “based on ultrasound data”. It is unclear if this is the same ultrasound data of claims 1/8 or different ultrasound data. In an instance where the ultrasound data is the same, it is further unclear if the first ultrasound image and the second ultrasound image are meant to be the same or different because if the same data is used for each of the first and second image, they would appear to be associated with the same image rather than two distinct images. For examination purposes, it has been interpreted to mean any ultrasound data, however, clarification is required.  
Claims 2, 6, 9 and 13 recite the limitation “the first location”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is one of the locations of claim 1/8 (e.g. the current location or a second location) or a different location. For examination purposes, it has been interpreted to mean any first location, however, clarification is required. 
Claims 4 and 11 recite the limitation “a direction of the probe that is to move at a first location”. It is unclear if the first location is the same as either the current or the second location or is a different location. It is further unclear what is meant by “to move at a first location”. In other words, it is unclear if the probe is to move from the first location, to the first location, about the first location. For examination purposes, it has been interpreted to mean a direction the probe is to be moved from any location, however, clarification is required.
Claim 8 recites the limitation “a current location of an ultrasound probe”. It is unclear if this is the ultrasound probe of line 2 or a different ultrasound probe. For examination purposes, it has been interpreted to mean any ultrasound probe, however, clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US 20040019270 A1).
Regarding claims 1 and 8, 
Takeuchi discloses an ultrasound diagnostic apparatus (at least fig. 1 (10) and corresponding disclosure in at least [0027]) comprising: 
An ultrasound probe (at least fig. 1 (12) and corresponding disclosure in at least [0028]) obtains ultrasound data ([0033]-[0035] which discloses the ultrasound probe receives echo signals (i.e. ultrasound data)) of an object ([0051] which discloses adequately acquiring images of the heart (i.e. an object)); 
A processor (at least fig. 1 (14, 26, 32, and 33) and corresponding disclosure in at least [0030] , [0038], [0043], [0044]) obtains a first location information (at least fig. 7A (44) and corresponding disclosure in at least [0055]) indicating a current location of an ultrasound probe (12) ([0055] which discloses current position information 44 of the ultrasonic probe 12) and obtains a second location information ([0049] which discloses navigation system acquires a reference image and reference position information) indicating a location at which the ultrasound probe is to be moved ([0057] which discloses the reference position information refers to a desired position (i.e. a location at which the ultrasound probe is to be moved)
A display (at least fig. 1 (28) and corresponding disclosure in at least [0039]) displays a location correction display (at least fig. 7A (46) and corresponding disclosure in at least [0059]) based on a difference between the first location information and the second location information ([0060] which discloses the ultrasonic probe movement information 46 is displayed as a view showing the relation between the ultrasonic probe 12 at the current position and the ultrasonic probe 12 at the position at which the reference image can be acquired) and displays a first ultrasound image (at least fig. 7A (42) and corresponding disclosure at least [0055]) of the object using the ultrasound data ([0035] which discloses the echo signals are processed into signals which are sent to DSC and displayed as a B-mode image)

Examiner notes the apparatus of claim 8 would perform the corresponding method steps of claim 1. 

Regarding claims 2 and 9, 
Takeuchi further discloses wherein the processor (14, 26, 32, and 33) generate a second ultrasound image (at least fig. 7A (41) and corresponding disclosure in at least [0055]) based on ultrasound data acquired at the first location (Examiner notes the ultrasonic image 41 is a real time image obtained at a first position by the operator as in step S5 of fig. 5 and [0056]) and obtains the first location information based on the second ultrasound image ([0058] which discloses after the ultrasonic probe 12 is positioned (i.e. in a first position) the position information is stored in correlation with the diagnosis image and [0057] which discloses the operator positions the ultrasonic probe 12 by comparing a currently picked-up image (41) with the reference image (42). Examiner thus notes that the first location information is based on the positioning by the operator which is based on the second ultrasound image (41). Thus in its broadest reasonable interpretation the first location information is based on the second ultrasound image)

Regarding claims 4 and 11, 
Takeuchi further discloses wherein the display (28) displays the location correction display comprising displaying at least one selected from the group consisting of a direction of the probe that is to move at a first location and a distance that the probe is to move ([0010] which discloses the display device displays at least one of a direction in and a distance over which the ultrasonic probe has to be moved)

Regarding claims 6 and 13,
Takeuchi further discloses wherein the processor generates a second ultrasound image (at least fig. 7A (41) and corresponding disclosure in at least [0055]) based on ultrasound data acquired at the first location (Examiner notes the ultrasonic image 41 is a real time image obtained at a first position by the operator as in step S5 of fig. 5 and [0056])
Wherein the display (28) displays the second ultrasound image (41) with the location correction display (46) (See at least fig. 7A)

Regarding claims 7 and 14,
Takeuchi further discloses wherein the processor repeatedly perform to obtain the first location information ([0032] which discloses the position information on the point P1 and the point P2 is transmitted to the position detection processor 14 from time to time)
And to control the display (28) to display the location correction display (46) (See at least fig. 7A) ([0061] which discloses it is preferable that the positional relation between the probe A and the probe B is presented to the operator actively in a predetermined display mode, in which, for example, the probe A is displayed in color as it nears the probe B and flashed on and off upon agreement. Thus the controlling the display is performed repeatedly as the probe A in the location correction display 46 nears probe B)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Francis et al. (US 20150327838 A1), hereinafter Francis.
Regarding claims 5 and 12,
Takeuchi further teaches wherein the displaying the location correction display (46) as at least one graphic (see at least fig. 7A)
While Takeuchi teaches location correction may be provided as audio including words which describe how to move the probe ([0062]), this audio is not correlated to any text in the location correction display. Thus Takeuchi fails to explicitly teach wherein the location correction display includes at least one text.
Francis in a similar field of endeavor involving ultrasound image guidance teaches, displaying a location correction display as at least one text (See at least fig. 7 and corresponding disclosure in at least [0082] which discloses simple guidance via the display on how to make adjustments to the probe position to acquire images of quality suitable for interpretation and analysis).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeuchi to include displaying a location correction display as at least one text in order to allow a user to visualize explicit directions for how to move the probe when the graphic may not be fully clear to the operator. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Hershey et al. (US 20140171799 A1), hereinafter Hershey.
Takeuchi teaches the elements of claims 1 and 8 as previously stated. Takeuchi fails to explicitly teach further comprises a camera obtains a first image including the object and the ultrasonic probe,
Wherein the processor obtains the first position information based on at least one of feature of the object identified from the first image.
Hershey, in a similar field of endeavor involving probe tracking, teaches a camera (at least fig. 1 (140) and corresponding disclosure in at least [0031]) obtains a first image ([0031] which discloses a series of digital pictures of the examination scene including the patient 128 and probe 130)  including an object (at least fig. 1 (128) and corresponding disclosure in at least [0031]) and an ultrasonic probe (at least fig. 1 (130) and corresponding disclosure in at least [0030]) 
Wherein a processor (at least fig. 1 (114) and corresponding disclosure in at least [0027]) obtains a first position information ([0052] which discloses referencing the location of the probe to the patient’s body by determining a location of the probe along the contour of the patient) based on at least one of feature of the object identified from the first image ([0033] which discloses the output of the plurality of cameras is used to estimate a contour (i.e. feature) of the patient’s body (128))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeuchi to include a camera and first position information as taught by Hershey in order to determine how the probe is positioned with respect to the object/patient. Such a modification would further enhance the positioning of the probe by allowing the guidance to assist in guiding the user to properly position the probe with respect to a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793